MEMORANDUM ***
Substantial evidence supports the BIA’s conclusion that petitioner failed to present sufficient persuasive and credible evidence that her departure from Somalia was a result of persecution on account of a protected ground. See Lata v. INS, 204 F.3d 1241, 1244-45 (9th Cir.2000). Substantial evidence supports also the BIA’s finding that petitioner did not establish that she was entitled to protection under the Convention Against Torture. See Lanza v. Ashcroft, 389 F.3d 917, 936 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.